Citation Nr: 0514632	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  99-22 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel






INTRODUCTION

The veteran had active service from April 1953 to May 1962.

This appeal arises from a November 1998 rating decision of 
the Chicago, Illinois Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's COPD was first manifest many years 
following separation from service and COPD is not related to 
disease or injury during service.


CONCLUSION OF LAW

The veteran's COPD was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records include a March 1954 notation 
that includes a diagnosis of pharyngitis.  

An October 1955 notation shows that the veteran had begun to 
experience generalized aches and pains, a sore throat, and a 
minimal productive cough.  Associated with the cough was left 
anterior chest pain.  The veteran was admitted to the 
hospital and symptoms quickly subsided.  On the third day he 
was afebrile and asymptomatic.  The diagnosis was 
pharyngitis.  Another treatment notation includes the 
impression of pneumonitis of the left lower lung.

In February 1956, the veteran was treated for a cough, sore 
throat, and his tonsils were slightly swollen and inflamed.  

Chest x-rays in June 1954, October 1955, February 1956, 
August 1957, and March 1958 were interpreted as being normal.  

On the April 1962 separation examination, the veteran 
reported no history of chronic or frequent colds, shortness 
of breath, pain or pressure in the chest, or chronic cough.  
On examination, the lungs were clinically evaluated as 
normal.

On VA pulmonary examination in September 1998, the veteran 
reported having emphysema for the past four to five years.  
He reported having pneumonia in service in 1955 and more 
recently suffering from pneumonia every three years.  He 
stopped smoking 20 years ago.  Chest x-rays were interpreted 
as showing COPD.  Pulmonary function tests showed moderate 
obstructive airway impairment.  The diagnosis was moderate 
COPD.  

On VA examination in September 1999, it was noted that the 
veteran was doing better.  The impression was COPD.  The 
examiner noted that the veteran had brought service medical 
records to include an October 1955 notation that showed that 
the veteran had a diagnosis of pneumonia of the left lower 
lobe.  The examiner noted that there was a possibility that 
this pneumonic process was the beginning of the veteran's 
respiratory problems, but the examiner added that he did not 
have further medical records.  The examiner concluded that he 
could not provide an opinion without reservations concerning 
the genesis of the veteran's respiratory disability. 

A December 1988 treatment note from William Huffstutler, 
M.D., includes an assessment of bronchitis.  A 30-year 
history of smoking was reported.  In January 1989, it was 
reported that left lower lobe pneumonia was resolving.  There 
was some COPD on x-rays.  In September 1995, the assessment 
was chronic asthmatic bronchitis and emphysema.  In January 
1996, the assessments included severe COPD, emphysema, mild 
pulmonary fibrosis, and chronic asthmatic bronchitis.  In 
October 1998, it was reported that the veteran was in the 
process of being evaluated for possible lung reduction 
surgery.  He had emphysema, pulmonary fibrosis, and chronic 
asthmatic bronchitis.

A December 1988 private medical chest x-ray showed COPD and 
mild left lower lobe infiltrate.

A January 1996 private medical pulmonary function test report 
reflects that the veteran had stopped smoking 10 years 
before.  Before that time, he had a 100 pack a year smoking 
history.  The diagnosis was severe obstructive airway 
disease.

An October 1986 note from Dr. Huffstutler included an 
assessment of mild COPD from previous smoking and possible 
early pulmonary fibrosis secondary to smoking.  

A March 1999 VA treatment note indicates that this was the 
veteran's first visit.  He reported that he had been told by 
private physicians that he was a candidate for lung reduction 
surgery.  A history of smoking three packs per day for 22 
years was reported.  The veteran's history also included 
being a welder 30 years before and working in a smoky 
environment.  Later he worked in a factory processing old 
transformers.  The diagnosis was severe COPD.

Also of record are continuing VA outpatient records from 1999 
to February 2003 that show treatment for disorders to include 
progressively worsening COPD.

Multiple VA pulmonary function tests were performed in March 
2003 that were interpreted as showing severe obstructive 
disease.  

On VA examination in March 2003, it was noted that the 
veteran's claims folder had been reviewed.  The veteran 
reported suffering from pneumonia during service.  Since that 
time, he reported that when he would get a cold it would turn 
into a lung infection.  It was also noted that the veteran 
smoked one and a half to two packs of cigarettes a day for 22 
years.  He stopped smoking in 1980.  He also worked for nine 
years running a jackhammer that exposed him to dust.  He 
reported the onset of breathing problems in 1991.  The 
diagnosis was severe COPD.  It was opined that it was less 
likely than not that the veteran's COPD was caused by or was 
the result of the respiratory illness for which he was 
treated in service.  The risk factors for COPD included 
cigarette smoking, age, and air pollution (to which he 
experienced working for nine years on a jackhammer exposing 
him to hazardous dust).  There was no risk factor for 
pneumonia causing COPD.  The pneumonia he experienced in 
service could possibly cause some fibrosis, but fibrosis does 
not cause COPD.  The veteran therefore had significant risk 
factors for COPD, but pneumonia was not one of them.  

A December 1998 examination was conducted for the veteran's 
Social Security Administration (SSA) disability claim.  The 
veteran reported starting to have breathing problems six 
years before.  He attributed this to his history of smoking.  
The diagnosis was COPD most probably secondary to a history 
of cigarette smoking.  

A February 1999 SSA decision determined that the veteran was 
disabled due to a primary diagnosis of chronic pulmonary 
insufficiency.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The veteran maintains that he currently suffers from COPD 
that is the result of having pneumonia during service.  The 
evidence does not support this claim. 

After a review of all the lay and medical evidence of record, 
the Board finds that a preponderance of the evidence 
demonstrates that the veteran's COPD was first manifest no 
earlier than the mid-1980s.  Moreover, COPD has not been 
linked to any incident of active duty through the 
presentation of competent medical evidence.  

The service medical records reveal that the veteran was 
hospitalized in October 1955 for pneumonia.  Upon his 
recovery, the veteran returned to active service.  Multiple 
inservice chest -rays were interpreted as being normal.  On 
separation from service, the veteran reported a medical 
history in April 1962 that was negative for any indicia of 
COPD.  On examination, the lungs were normal.  

Following discharge from service, the medical record relative 
to this claim begins in the mid-1980s.  Private and VA 
treatment records contain the diagnosis of and treatment for 
progressively worsening COPD from the mid-1980s until early 
2003.  The medical record therefore establishes an onset of 
COPD more than 20 years after separation from service.  The 
question of whether the veteran's current COPD is 
etiologically related to any injury or disease in service, 
therefore, is solely within the province of health care 
professionals.  In short, a medical diagnosis or a medical 
nexus opinion as to the relationship between COPD and service 
must come from a health care professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  It is therefore 
clear that the veteran's statements in this case do not rise 
to the level of competent medical nexus evidence.

The September 1999 VA medical statement is the only evidence 
that is not unfavorable to the veteran's claim.  The examiner 
stated that he had the veteran's October 1955 treatment 
notation.  The examiner noted that there was a possibility 
that the inservice pneumonic process was the beginning of the 
veteran's respiratory problems.  But the examiner concluded 
that he could not provide an opinion without reservations as 
he did not have complete records.  In this case, the VA 
examiner essentially stated that in the absence of the 
complete medical record, he could not render a definitive 
opinion.  This statement comports with well-settled law as 
the Court has consistently indicated that VA must conduct an 
accurate and descriptive medical examination based on the 
complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In this situation, the 
examiner properly concluded that he was not in a position to 
render an unequivocal medical opinion, as he did not have the 
complete medical record.  

Moreover, the language used by the VA examiner in September 
1999 merely suggests the possibility of a nexus between 
pneumonia in service and the current COPD.  There is a 
significant body of judicial precedent in this realm 
involving situations where language used by a examiner to the 
effect that there "could" be a connection or that there 
"may" be a connection.  The Court has held that such 
statements only indicate a possibility, not probability, of a 
nexus.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(a letter from a physician indicating that veteran's death 
"may or may not" have been averted if medical personnel could 
have effectively intubated the veteran was held to be 
speculative);  Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (the Court found evidence favorable to the veteran's 
claim that does little more than suggest a possibility that 
his illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection);  
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a physician's 
statement that the veteran may have been having some symptoms 
of multiple sclerosis for many years prior to the date of 
diagnosis also implied "may or may not" and was deemed 
speculative); Bloom v. West, 12 Vet. App. 185 (1999) (the 
Court held that a physician's opinion the veteran's time as a 
prisoner of war "could have" precipitated the initial 
development of a lung condition, by itself and unsupported 
and unexplained, was "purely speculative"); and Bostain v. 
West, 11 Vet. App. 124, 128 (1998) (the Court held that a 
physician's opinion that an unspecified preexisting service-
related condition "may have" contributed to the veteran's 
death was too speculative to be new and material evidence).  
As a result, the September 1999 VA opinion will not be 
accorded significant probative value.

Moreover, the remainder of the medical evidence is completely 
contrary to the veteran's claim.  In October 1986, Dr. 
Huffstutler concluded that mild COPD was due to the veteran's 
smoking.  A December 1998 report of examination conducted as 
part of the veteran's SSA disability claim noted that the 
veteran attributed COPD to his smoking.  The SSA examiner 
concluded that COPD was most probably secondary to smoking.

In point of fact, the uncontroverted evidence shows that the 
veteran had a long smoking history.  Dr. Huffstutler stated 
in December 1998 that the veteran smoked for 30 years.  In 
March 1999, a VA notation indicates that the veteran had 
smoked three packs per day for 22 years.  In March 2003, it 
was noted that the veteran smoked one and a half to two packs 
of cigarettes a day for 22 years.  Although the statements 
vary as to the number of years and number of packs smoked, 
all of the evidence of record clearly shows that the veteran 
had a long and significant smoking history.  

A VA examiner was tasked in March 2003 with reviewing the 
veteran's complete medical history and providing a nexus 
opinion.  The report of examination shows that a careful 
review of the entire history was made.  It was noted, in 
addition to smoking, that the veteran had been exposed to 
hazardous dust for nine years when he worked on a jackhammer.  
Based on all the evidence, it was opined that it was less 
likely than not that the veteran's COPD was caused by or was 
the result of pneumonia in service.  The examiner noted that 
the known risk factors for COPD do not include pneumonia.  It 
was emphasized that the veteran's smoking and exposure to 
dust were prime risk factors. 

Adequate reasons and bases must be presented if the Board 
adopts a medical opinion.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 40 (1994).  In this case, the March 2003 VA 
examination qualifies as the type of examination described in 
Gabrielson.  It was based on an accurate review of the entire 
record, the examiner weighed and balanced the possible 
connection between pneumonia and COPD in the context of 
medically accepted risk factors and, based on the clear 
history of smoking and exposure to dust, the examiner 
concluded that COPD did not result from pneumonia.  In view 
of these facts, the Board finds the March 2003 opinion to be 
highly probative and persuasive.  Furthermore, there is no 
persuasive medical evidence or opinion to the contrary.  

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
claim for service connection; however, as the preponderance 
of the evidence is against the veteran's claim, the record 
does not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of this issue 
on that basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102.  


The Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claim, the Board has considered 
the applicability of the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), which 
was signed into law on November 9, 2000.  38 C.F.R. § 3.159 
(2004).  These implementing regulations are applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  VAOPGCPREC 7-2003.  The 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary to 
substantiate the claim" for benefits. 38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to provide 
notice.

In certain situations, if in response to a notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case (SOC) if 
the disagreement is not resolved.  Section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003.  

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant letters in August 2001 and March 2004 as well 
as the statement of the case in October 1999 and supplemental 
statements of the case in November 1999, July 2003, and March 
2005, which notified the appellant of the type of evidence 
necessary to substantiate his claim.  The documents also 
informed him that VA would assist in obtaining identified 
records, but that it was the appellant's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  The 
above documents also informed the appellant about the 
information and evidence he is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The 
Board notes that the VCAA's duty-to-assist provision under 38 
C.F.R. § 3.159 has been fulfilled.  This section of the new 
regulation sets forth several duties for VA in those cases 
where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 C.F.R. § 
3.159(c), (d) (2004).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran with regards to his 
claim.  In this regard, all available medical evidence has 
been obtained.  The Board also notes that the veteran's 
original claims folder was lost; however, the claims folder 
was successfully rebuilt.  The current record includes the 
veteran's complete service medical records and all relevant 
VA and private medical evidence.  Thus, although the original 
folder was lost, the veteran is not being prejudiced in any 
way as a result of the Board's adjudication of the claim at 
this time.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, the veteran was afforded a 
VA examination in March 2003 that included a nexus opinion.  
Upon review of the file, the Board is satisfied that the 
current record contains sufficient medical evidence to fully 
and fairly evaluate the veteran's appeal.  As an additional 
examination is unnecessary, the Board finds that the RO has 
satisfied the duty-to-assist obligations with respect to 
medical examinations.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

However, under the Veterans Benefits Act of 2003, it is now 
permissible for VA to adjudicate a claim before the 
expiration of the statutory one-year period within which a 
claimant has to respond after receiving a VCAA notice.  This 
provision is retroactive to the date of the VCAA, November 9, 
2000.  See Veterans Benefits Act of 2003, Pub.L. 108-183, 
§ 701, 117 Stat. 2651 (Dec. 16, 2003) (to be codified at 38 
U.S.C. § 5103(b)).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board acknowledges that the initial VCAA notice letter 
was sent to the appellant after the initial rating decision 
that is the basis for this appeal.  It must be stressed, 
however, that the initial rating adjudication in November 
1998 pre-dates the implementation of the VCAA in 2000 by 
approximately two years.  The appellant, as a result, has the 
right to content-complying notice and proper subsequent VA 
process.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, notice was 
provided by the AOJ in August 2001.  Thereafter, notice was 
again provided in March 2004  prior to the transfer and 
recertification of the appellant's case to the Board after 
the March 2004 Board remand and the context of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  Thereafter, the instant claim was 
readjudicated and a Supplemental Statement of the Case (SSOC) 
was provided to the appellant in March 2005.  The claimant, 
therefore, has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices. 



Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.   


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


